t c no united_states tax_court anthony g michael petitioner v commissioner of internal revenue respondent docket no 21341-07l filed date r assessed return_preparer_penalties of dollar_figure under sec_6694 i r c against p in date for taxable years and p paid dollar_figure the equivalent of percent of the assessed sec_6694 i r c penalties and r credited dollar_figure toward dollar_figure toward and nothing toward p filed a refund claim with the irs which was denied and then commenced a suit_for_refund in date the parties to the refund_suit reached a settlement agreement in which p agreed to pay dollar_figure in satisfaction of his liabilities minus the dollar_figure payments already made plus interest under the settlement p’s agreed liability for was dollar_figure p did not pay the amount due under the settlement agreement in date r issued a notice_of_intent_to_levy based on the assessment p requested and received a cdp hearing in which the settlement officer determined that p was entitled to a reduction in accordance with the settlement agreement on date r issued a notice_of_determination upholding the levy for taxable years and r has filed a motion for summary_judgment p alternatively argues this court lacks jurisdiction to sustain the levy r failed to make a valid assessment r failed to issue a notice_and_demand for payment for the settlement amount and a genuine issue of material fact exists held r’s determination to sustain the levy for was an abuse_of_discretion because the facts show that petitioner has overpaid his tax_liability for that year according to the terms of the settlement agreement held further r did not abuse his discretion with respect to the levy for the taxable years and and is entitled to summary_judgment for the taxable years and as a matter of law because a levy is a permissible means for r to collect the amount in the settlement agreement david a salim for petitioner a gary begun for respondent opinion goeke judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule the issue we must decide is whether respondent abused his discretion in sustaining a levy to collect tax preparer penalties under sec_6694 for and petitioner opposes respondent’s motion for summary_judgment and argues that the 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code court should grant summary_judgment in his favor for the reasons set forth below we shall grant summary_judgment in petitioner’s favor for the taxable_year and grant respondent’s motion for summary_judgment for the taxable years and background at the time the petition was filed petitioner resided in michigan in date respondent assessed tax preparer penalties under sec_6694 against petitioner of dollar_figure per return for recklessly or intentionally disregarding rules and regulations with respect to returns as follows year returns at issue total penalty sec_6694 dollar_figure big_number big_number big_number respondent assessed the penalties with statutory interest and issued to petitioner statutory notices of assessment and demand for payment see sec_6303 petitioner paid dollar_figure or percent of the assessed sec_6694 penalties which he was required to pay to file a refund claim see sec_6694 the internal_revenue_service irs credited dollar_figure toward and dollar_figure toward the irs did not credit any portion of petitioner’s payment toward the irs’s crediting of petitioner’s dollar_figure payment did not reflect his intended allocation to the years at issue as reflected on form_6118 claim of income_tax return preparers petitioner filed a refund claim for each year at issue which respondent denied petitioner commenced a refund_suit in the district_court for the eastern district of michigan alleging that he was not liable for the sec_6694 penalty for any of the years at issue the united_states filed a counterclaim to collect the unpaid balance of the sec_6694 penalty assessments in date the parties reached a settlement in which petitioner agreed to pay the sec_6694 penalty for a portion of the returns and to pay a sec_6694 penalty of dollar_figure per return for the remainder of the returns for an understatement_of_tax liability due to a position that does not have a realistic possibility of being sustained on the merits in total petitioner agreed to pay dollar_figure in sec_6694 penalties minus any payments already made plus interest the settlement agreement allocated as follows no returns no returns subject_to subject_to penalties year sec_6694 sec_6694 sec_6694 sec_6694 dollar_figure big_number big_number -0- dollar_figure big_number the parties read the terms of the settlement into the court record at the final pretrial conference the district_court dismissed the complaint with prejudice the district court’s dismissal order stated that either party may reopen the matter within sixty days of the date of this order to enforce the settlement agreement petitioner did not pay the amount due under the settlement agreement and the government did not seek to reopen the case within the 60-day enforcement period on date respondent issued a notice_of_intent_to_levy for the years at issue to petitioner for amounts based on the original assessments the levy notice did not reflect the terms of the settlement agreement on date respondent received petitioner’s request for a collection_due_process_hearing cdp hearing at the cdp hearing petitioner argued that the assessments are invalid because the district_court dismissed the government’s counterclaim in the refund_suit with prejudice the parties did not enter a decision document in the refund_suit and respondent failed to issue to petitioner a notice_and_demand for payment that was based on the terms of the settlement agreement petitioner did not propose any collection alternatives during the cdp hearing following the cdp hearing the settlement officer determined that petitioner is entitled to a reduction in the amounts assessed against him in accordance with the terms of the settlement agreement the settlement officer incorrectly allocated the dollar_figure settlement agreement to the years at issue as follows year returns total penalty dollar_figure big_number big_number big_number the settlement officer requested an adjustment to the assessments against petitioner for and to reflect the settlement agreement the record establishes that petitioner’s payment credited to exceeds his agreed-upon penalty on date respondent issued a notice_of_determination for the taxable years and that granted relief from the levy in part and sustained the levy in part discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view any factual inferences in a light most favorable to the nonmoving party 85_tc_812 under rule d where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial respondent has conceded that petitioner is not liable for the amount of the original assessments in excess of the amount in the settlement agreement petitioner challenges respondent’s authority to collect the settlement amount by levy petitioner is not entitled to challenge the merits of his liability for the sec_6694 penalties because he had an opportunity to dispute his liability in the refund_suit see sec_6330 farley v commissioner tcmemo_2004_168 where the underlying tax_liability is not properly at issue the court reviews the administrative determination regarding the collection action for abuse_of_discretion 114_tc_604 114_tc_176 the abuse_of_discretion standard requires the court to decide whether the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law 91_tc_1079 upon issuance of a notice_of_levy a taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue regarding the collection action including possible collection alternatives sec_6330 following a cdp hearing the appeals officer must determine whether to proceed with the collection action after verification that the requirements of applicable law and administrative procedure have been met considering any relevant issues the taxpayer raised and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 the settlement officer assigned to petitioner’s case determined that all requirements of applicable law and administrative procedure were met including that respondent made the assessments pursuant to sec_6201 and mailed a notice_and_demand for payment to petitioner at his last_known_address within days of the assessments pursuant to sec_6303 petitioner argues that respondent abused his discretion in sustaining the levy for the years at issue petitioner argues the court lacks jurisdiction to sustain the levy respondent failed to make a valid assessment against petitioner respondent failed to issue a notice_and_demand for payment for the settlement amount and a genuine issue of material fact exists because respondent failed to provide the settlement agreement in support of his summary_judgment motion i jurisdiction argument petitioner argues that the court lacks jurisdiction to sustain respondent’s levy action because the district_court dismissed the government’s counterclaim for collection with prejudice and this court lacks jurisdiction to enforce the terms of the settlement agreement citing 511_us_375 in kokkonen the supreme court held that when a federal district_court dismisses a case with prejudice upon the basis of a settlement agreement in a nontax case the parties must bring an action for enforcement of the settlement in state court rather than resorting to the district_court for enforcement where the district_court did not retain jurisdiction to enforce the settlement id pincite the district_court in petitioner’s refund action limited the parties’ right to seek enforcement through the district_court to days sec_6330 grants this court exclusive jurisdiction to review appeals from all sec_6330 determinations made after date irrespective of the type of tax making up the underlying tax_liability sec_6330 pension_protection_act of publaw_109_280 120_stat_1019 see 130_tc_88 in a levy action under sec_6330 the court’s jurisdiction depends on the issuance of a notice_of_determination and the taxpayer’s timely filing of a petition see 117_tc_122 116_tc_263 the government’s counterclaim in the refund_suit does not preclude the court’s having jurisdiction to review sec_6330 determinations the statutory collection remedies available to the commissioner are separate from the government’s right to counterclaim for unpaid taxes in a refund action except as may be required by the application of estoppel principles the district court’s dismissal of the refund action with prejudice on the basis of the settlement agreement does not render the administrative statutory collection remedies unavailable see sec_6321 sec_6331 nor does the district court’s retention of jurisdiction for the 60-day enforcement period eliminate respondent’s right to statutorily created collection remedies such as a levy sec_6331 accordingly we hold that the court has jurisdiction to review respondent’s determination to sustain the levy and to determine whether respondent may collect the unpaid sec_6694 penalties by levy ii validity of assessment argument respondent’s levy notice was based on the original assessments petitioner argues that the levy is not based on a valid assessment according to petitioner the settlement agreement invalidated the original assessments and respondent did not make a new assessment to reflect the terms of the settlement agreement petitioner does not argue that the levy notice was otherwise invalid deficiency procedures do not apply to sec_6694 penalties sec_6696 the assessments at issue were valid when made petitioner does not argue that the original assessments were arbitrary or without sound basis in fact petitioner’s argument is unconvincing an assessment is not invalid because the liability is afterwards reduced by settlement sec_6404 authorizes the secretary to abate the unpaid portion of the assessment of any_tax to the extent the assessment may be excessive the reference in sec_6404 to abating a portion of an assessment implies that abatement is not an all-or-nothing proposition if a penalty under sec_6694 or b concerning a return or claim_for_refund has been assessed against a preparer and if it is established at any time in a final administrative determination or a final judicial decision that only a portion of the assessment is valid then the excess assessment must be abated if an amount of the abated assessed penalty was paid that amount must be refunded as if the payment were an overpayment_of_tax without consideration of any period of limitations sec_1_6694-1 income_tax regs sec_301_6325-1 proced admin regs provides that a lien shall be released when the entire liability has been satisfied and the lien has become legally unenforceable sec_6325 does not apply because petitioner’s liability has not been fully satisfied an incorrect assessment is not void when a court is faced with an incorrect but otherwise valid assessment the proper course is not to void the assessment but to determine what if anything the taxpayer owes the government see 293_us_507 as long as the assessment had any foundation the assessment would not be void see 974_f2d_1064 9th cir 900_f2d_1144 7th cir respondent was not required to issue a second or supplemental assessment based on the terms of the settlement agreement see sec_6204 granting the commissioner authority to issue supplemental assessments sec_6404 granting the commissioner authority to abate an assessment sec_1_6694-1 income_tax regs requiring abatement of the assessment of a sec_6694 penalty where it is established that there was no understatement_of_tax liability the statutory requirement that the commissioner abate the excessive_amount of the assessment clearly implies that the valid portion of the assessment will stand accordingly we hold that the assessments are valid and provide a basis for the levy action iii notice_and_demand argument petitioner argues that the irs failed to provide notice_and_demand for payment of petitioner’s agreed-upon tax_liability pursuant to the settlement agreement sec_6331 authorizes the irs to collect unpaid assessments by levy where the taxpayer fails to pay any_tax liability within days after notice_and_demand for payment the failure to provide the statutory notice_and_demand may bar administrative collection actions such as a levy 825_f2d_1053 6th cir see also 871_f2d_1015 11th cir sec_6303 requires the secretary to give notice and to demand payment within days of assessment by leaving the notice_and_demand at the taxpayer’s dwelling or usual place of business or mailing it to the taxpayer’s last_known_address see sec_1_6694-4 income_tax regs requiring notice_and_demand upon the assessment of sec_6694 penalties sec_1_6696-1 income_tax regs failure to provide notice_and_demand within the 60-day period does not invalidate an otherwise valid assessment sec_301_6303-1 proced admin regs respondent issued to petitioner the notice_and_demand for payment based on the original assessment as required by sec_6303 on date there is no requirement for respondent to issue a second notice_and_demand for payment based on the terms of the settlement agreement see sec_7122 relating to compromises of tax_liability petitioner was not prejudiced by not receiving a second notice_and_demand for payment because he had an opportunity to contest the assessments on the merits petitioner entered into the settlement agreement with full knowledge that his liability was reduced to dollar_figure because respondent satisfied the assessment and notice_and_demand requirements we reject petitioner’s argument that sec_6331 forbids respondent to collect the unpaid sec_6694 penalties by levy iv failure to provide settlement agreement argument petitioner argues that the court should deny respondent’s summary_judgment motion because respondent failed to provide a transcript of the settlement agreement creating a genuine issue of material fact for trial in support of the motion for summary_judgment respondent presented the district court’s transcript of the pretrial conference where the parties entered the terms of the settlement on the record we find this evidence sufficient to establish the terms of the settlement agreement petitioner has not set forth specific facts with respect to the terms of the settlement agreement that show a genuine issue of material fact exists for trial bare allegations will not avoid summary_judgment 119_tc_157 in addition petitioner’s allegations that respondent failed to provide his entire administrative file in response to his request under the freedom_of_information_act does not necessitate a denial of respondent’s summary_judgment motion since petitioner has not set forth specific facts that create a genuine issue of material fact for trial we hold that respondent’s determination to sustain the levy for was an abuse_of_discretion because the facts show that on the basis of the terms of the settlement agreement petitioner has overpaid his tax_liability for that year accordingly we shall deny respondent’s motion for summary_judgment for the 2the petition raised the statute_of_limitations as a defense however petitioner did not raise the statute_of_limitations in his response to respondent’s summary_judgment motion the commissioner may collect an unpaid tax_liability by levy within years after the assessment sec_6502 a cdp request suspends the running of the period of limitations for collection while the hearing and any appeals thereof are pending sec_6330 see also sec_6694 respondent assessed the sec_6694 penalties on date respondent received petitioner’s request for a cdp hearing on date suspending the 10-year limitations_period as of that date accordingly the statute_of_limitations does not bar respondent from collecting petitioner’s tax_liability petitioner’s filing of the refund action in district_court would also suspend the running of the period of limitations see sec_6694 taxable_year and grant summary_judgment in petitioner’s favor for the taxable_year we find that respondent did not abuse his discretion with respect to the levy for the taxable years and we hold that there is no dispute of material fact with respect to the taxable years and and respondent is entitled to summary_judgment for the taxable years and as a matter of law to reflect the foregoing an appropriate order and decision will be entered 3in petitioner’s response to respondent’s motion for summary_judgment petitioner contends that the court should grant costs and attorney’s fees to petitioner we shall deny this request
